DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. U.S. Patent Application Publication 2016/0134316A1 in view of Yuan U.S. Application Publication US2008/0070629A1.
As per claim 1, Mohan teaches a terminal control substrate comprising: a base plate mounted on a terminal device; a first module fixed to the base plate (¶ 0044, figure 2); an external connection terminal fixed to the base plate and to which a second module being a substitute for the first module is attachable (¶ 0043-0044), the second module having the same function as the first module (¶ 0028); a controller configured to perform control in the terminal device by using the first module or the second module through one communication line (¶ 0020, 0048); and a switching unit configured to switch a connection destination of the controller through the one communication line to any one of the first module and the external connection terminal to which the second module is attached (¶ 0020), wherein the second module is used for continuous control instead of the first module by the controller through the one communication line (¶ 0057-0063, 0074).   Yuan teaches when the second module is attached to the external connection terminal only after the first module is not normal (¶ 0016).  It would have been obvious to one of ordinary skill in the art to use the process of Yuan in the process of Mohan.  One of ordinary skill in the art would have been motivated to use the process of Yuan in the process of Mohan because Yuan teaches the use of second communication card when the original is defective (¶ 0005); this is an explicit desire of Mohan (¶ 0058, 0073).
As per claim 2, Mohan teaches the terminal control substrate according to claim 1, wherein the switching unit is a switch (¶ 0066).
As per claim 3, Mohan teaches the terminal control substrate according to claim 1, wherein the external connection terminal is provided in plurality, and the switching unit switches the connection destination of the controller to any one of the first module and the external connection terminal to which the second module is attached (¶ 0028).
As per claim 4, Mohan teaches the terminal control substrate according to claim 1, further comprising: a detector configured to detect attachment of the second module to the external connection terminal, wherein, when the detector detects the attachment of the second module, the switching unit switches the connection destination of the controller to the external connection terminal to which the second module is attached (¶ 0063).
As per claim 5, Mohan teaches the terminal control substrate according to claim 4, wherein the external connection terminal and the detector are respectively provided in plurality, and the switching unit switches the connection destination of the controller to the external connection terminal from which the detector detects the attachment of the second module (¶ 0059, 0066).
As per claim 6, Mohan teaches a terminal control substrate comprising: a base plate mounted on a terminal device; a first module fixed to the base plate; an external connection terminal fixed to the base plate and to which a second module capable of substituting for the first module is attachable, the second module having the same function as the first module (¶ 0028); and a controller connected to any one of the first module and the external connection terminal through one communication line, wherein, when the first module is normal, the controller performs control in the terminal device by using the first module through the one communication line, and when the first module is not normal, the controller performs control in the terminal device by using the second module attached to the external connection terminal (¶ 0043-0044, 0020, 0061, fig. 2), the second module is used for continuous control instead of the first module by the controller through the one communication line (¶ 0058-0063, 0073).  Yuan teaches when the second module is attached to the external connection terminal only after the first module is not normal (¶ 0016).  It would have been obvious to one of ordinary skill in the art to use the process of Yuan in the process of Mohan.  One of ordinary skill in the art would have been motivated to use the process of Yuan in the process of Mohan because Yuan teaches the use of second communication card when the original is defective (¶ 0005); this is an explicit desire of Mohan (¶ 0058, 0073).
As per claim 7, Mohan teaches the terminal control substrate according to claim 6, wherein the controller detects whether or not the first module or the second module attached the external connection terminal is normal, based on a response to a reset signal supplied to the first module or the external connection terminal (¶ 0073).
As per claim 8, Mohan teaches the terminal control substrate according to claim 6, wherein the external connection terminal is provided in plurality, and when the first module is not normal, the controller detects a presence or absence of attachment of the second module to the plurality of external connection terminals in a preset order, and performs control in the terminal device by using the detected second module (¶ 0063).
As per claim 9, Mohan teaches the terminal control substrate according to claim 1, wherein the first module and the second module are modules for communication authentication conforming to a specific communication protocol, and the controller performs communication control in the terminal device by using the first module or the second module (¶ 0078).

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/2020, with respect to the rejection(s) of claim(s) 1 and 6 under Mohan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yuan.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113